 

 

Case 2:21-mj-01174-JFM Document1 Filed 05/03/21 Page 1 of 2

 

 

Date of Arrest: 04/30
United States District Court
DISTRICT OF ARIZONA
UNITED STATES OF AMERICA, Magistrate CaseNo. 7) —
Plaintiff, Z\- WT AT
Vs. COMPLAINT FOR VIOLATION OF
Zacarias ZEFERINO-Bernabe 1.
AKA: None Known )| Title 8, United States Code, Section 1326(a),
oO a to }| enhanced by (b)(1) (Re-Entry After Removal),
Citizen of: Mexico Felony
Defendant )
)
)

 

 

 

 

The undersigned complainant being duly sworn states:

COUNT 1

That on or about April 30, 2021 Defendant Zacarias ZEFERINO-Bernabe, an alien, was
found in the United States at or near Wellton, Arizona, within the District of Arizona, after
having been previously denied admission, excluded, deported, and removed from the United
States to Mexico through the port of Paso Del Norte Bridge, Texas, on or about April 8, 2008.
The Secretary of the Department of Homeland Security not theretofore having consented to any
reapplication by the Defendant for admission into the United States, in violation of Title 8,
United States Code, Section 1326(a), enhanced by (b)(1) (Felony).

And the complainant further states that this complaint is based on the attached Statement
of Facts incorporated herein by reference.
Reviewed by AUSA Williaa Ruben
SAD for WBR

   

 

Noe Hefrré
Border Patrol Agent
Swom to before me and subscribed telephonically, order sao gen
May 03, 2021 at Yuma Arizona

Date City and State

a
James F, Metcalf, United States Magistrate Judge LI
§ re

& Title of Judicial Officer cial Officer
Name & Title o .. oPdudic'

 
Case 2:21-mj-01174-JFM Document 1 Filed 05/03/21 Page 2 0f2

UNITED STATES OF AMERICA,
Vs,

Zacarias ZEFERINO-Bernabe
AKA: None Known
073372956

STATEMENT OF FACTUAL BASIS

The complainant states that this complaint is based upon the statements of the apprehending
officers, that the Defendant was found and arrested on or about April 30, 2021, near Wellton,
Arizona, Questioning of the Defendant by agents revealed that the Defendant is a citizen of Mexico
and not in possession of valid documents allowing him to enter or remain in the United States.

By questioning the Defendant and through record checks, agents determined the Defendant
was first ordered removed at or near Denver, Colorado on or about December 15, 1994, The
Defendant has been removed on three previous occasions. The Defendant was most recently

_ removed on or about April 8, 2008 through the port of Paso Del Norte Bridge, Texas subsequent to a
conviction in an United States District Court, District of New Mexico on or about March 6, 2008, for
the crime of Re-Entry of Removed Aliens, a felony.

Agents determined that on or about April 15, 2021, the Defendant re-entered the United
States without the Secretary of the Department of Homeland Security having consented to
reapplication by the Defendant for admission into the United States,

To the best of my knowledge and belief, the following is a list of Border Patrol law
enforcement personnel present during interviews, statements and questioning of the Defendant in this
matter from initial contact through the writing of this document: BPAs Ivan Beltran, Kevin Drake

and Viktoria Garcia, ‘°

To the best of my knowledge and belief, the following is a list of all Border Patrol law
enforcement personnel not already mentioned above who were present and/or took part in other parts
of this investigation (¢.g., arrest, search, proactive investigation, surveillance, etc) from initial field
contact through the writing of this document: BPA Robert Beaudoin.

Sworn to before me and subscribed telephonically,

aon 300 Me ———
Date ma Judicial Officer

wde

 

—_

 
